Citation Nr: 1133365	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for bilateral meibomianitis and corneal scars, right eye, to include the propriety of the rating reduction from 20 percent to noncompensable, effective May 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran served on active military duty from November 1977 to April 1978 and from May 1982 to August 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared before the undersigned Acting Veterans Law Judge in a Travel Board hearing in Waco, Texas in July 2010 to present testimony on the issue on appeal.  The transcript is associated with the claims file.

The Board emphasizes that a claim for restoration of a disability rating is completely separate from a claim for entitlement to an increased disability rating.  A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the veteran and concerns his or her disagreement with the disability rating assigned for a service-connected disability.  These claims require application of distinctive procedural requirements, burdens of proof and law and regulations.  Thus, the issue on appeal has been characterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required for AMC adjudication of evidence submitted without a waiver of AOJ (agency of original jurisdiction) consideration, to obtain VA and private medical records, and for a contemporaneous VA eye examination.

First, existing law and regulations mandate a return of this file to the AMC for due process considerations.  Additional private ophthalmology treatment records from Austin Eye Clinic and Texas State Optical and dated from May 2005 to July 2010 were added to the claims folder in August 2010 (subsequent to the issuance of the June 2008 Supplemental Statement of the Case (SSOC)) and were not reviewed by the RO in conjunction with the issue on appeal.  RO consideration of the additional evidence was not waived.  Accordingly, the RO must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2010).

Second, in a claim for disability compensation, as here, the duty to assist includes conducting a thorough, contemporaneous medical examination, taking into account records of prior medical treatment so that the disability rating will be full and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The most recent VA eye examination was in June 2006 and is too remote to provide an accurate assessment of the current severity of the Veteran's service-connected bilateral meibomianitis and corneal scars, right eye.  In addition, this examination report does not take into consideration subsequent private treatment records which show "punctal plug insertion" in July 2008.  Furthermore, in addition to meibomianitis and corneal scars, which are expressly service-connected, the Veteran has multiple eye diagnoses, to include glaucoma, cataracts, water and burning eyes, dry eye syndrome, emmetropia, astigmatism, and presbyopia.  It is imperative that the examiner discern, to the extent possible, which eye conditions are related to service and which are unrelated. 

Third, although the Veteran submitted copies of private treatment records subsequent to the July 2010 hearing; these records appear incomplete (records of follow-up treatment subsequent to the "punctal plug insertion" were not submitted).  In addition, the Veteran testified that he is in receipt of ongoing VA treatment for his eye complaints and that he has received private treatment from Dr. S.  VA has notice of the existence of additional likely pertinent private and VA records; such records must be secured and associated with the claims files.


Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate VA medical facilities, to include the Austin, TX facility, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include Texas State Optical, Austin Eye Clinic, and Dr. S.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been conducted and after any additional medical records are associated with the claims file, the AMC must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination to determine the nature and extent of his service-connected bilateral meibomianitis and corneal scars, right eye.  The claims folder must be made available to and reviewed by the examiner.  Any tests deemed necessary by the examiner should be performed.  The rationale for all requested opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

(a)  The examiner must provide all eye diagnoses that are applicable.  If any of the following conditions are not diagnosed, the examiner must provide an explanation for that finding:  bilateral meibomianitis, right eye corneal scars, glaucoma, cataracts, water and burning eyes, dry eye syndrome, emmetropia, astigmatism, and presbyopia.

(b)  The examiner must provide an opinion regarding which of each of the diagnosed eye conditions are related to his service-related eye disorder of meibomianitis and corneal scars.  

(c)  The examination should include measurements of uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  Funduscopic and ophthalmologic findings should be recorded.

(d)  The examination should also include measurements of the visual field by use of the Goldmann Perimeter Chart.  The charts must be made a part of the report of examination.

(e)  Based on information elicited from the Veteran in addition to review of the claims file, the examiner should discuss the functional effects of the Veteran's service-connected bilateral meibomianitis and corneal scars, right eye, on his daily activities and ability to work. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include all relevant evidence added to the file subsequent to the June 2008 SSOC.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


